DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed November 11th 2019, claims 1-20 are pending for examination. No priority date is claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-7 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites a “method” comprising steps that may be performed manually and/or mentally. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.
It is not clear what hardware component(s) are needed for implementing these steps, such as a computer processor. Accordingly, the recited steps is non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Chen et al. (US 2019/0130275), hereinafter Chen, and further in view of Swersky et al. (US 2018/0349158), hereinafter Swersky.

Claim 1
“obtaining a pre-trained weight set for a learning model on a sample dataset and on a first loss function” Chen [0125] discloses “receiving a training datum of a plurality of training data each associated with a plurality of reference task outputs for the plurality of tasks; … determining a gradient norm of a single-task loss adjusted by a task weight for the task, … determining an updated task weight for each of the plurality of tasks using a gradient of a gradient loss function with respect to the task weight”;

“selecting at least two tasks having heterogeneous features to be computed by a reference model” Chen [0175] discloses “decreasing a first weight for a first task of the plurality of tasks relative to a second weight for a second task of the plurality of tasks when a first training rate for the first task exceeds a second
training rate for the second task”;

“obtaining a reference dataset for the at least two tasks; designating a second loss function for feature embedding between the heterogeneous features of the at least two tasks” Chen [0125] discloses “receiving a training datum of a plurality of training data each associated with a plurality of reference task outputs for the plurality of tasks” and Chen [0024] discloses “within the limited compute environments of embedded systems… Such a system can be enabled by multitask learning, where one model shares weights across multiple tasks and makes multiple inferences in one forward pass”;

“training the learning model on the first loss function and training the reference model on the second loss function, in turn” Swersky [0141] discloses “training data used to train the machine learning system and other factors” and Swersky [0143] discloses “updating the probabilistic model based on new evaluations of the objective function that became available, … The probabilistic to identify extremal points of the objective function… to make informed decisions about where to evaluate the objective function next, and the new evaluations may be used to update the probabilistic model of the objective function”;
	The updated model and the model before updating discloses the “reference model” and the “first model” as claimed respectively.

“updating the weight set based on a feature embedding learned by the learning model and a feature embedding learned by the reference model, in turn” Chen [0125] discloses “determining an updated task weight for each of the plurality of tasks using a gradient of a gradient loss function with respect to the task weight”.

Chen and Swersky disclose analogous art. However, Chen does not spell out the “training the reference model on the second loss function” as recited above. It is disclosed in Swersky. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Swersky into Chen to enhance its learning model training functions.
Claim 2
“wherein the second loss function has a first distance and a second distance as parameters and training of the reference model on the second loss function is optimized for a minimal value of the first distance and a maximal value of the second distance” Chen [0025] discloses “different tasks need to be properly balance so network parameters converge to robust shared features that are useful across all tasks. … optimizing multitask network architectures. … The training methods disclosed herein mitigate such issues at their root by directly modifying gradient magnitudes through tuning of the multitask loss function”.

Claim 3
“wherein the second loss function is a triplet loss function” Swersky [0030] discloses “beginning evaluation of the objective function at a first point; … a second point different from the first point at which to evaluate the objective function; and beginning evaluation of the objective function at the second point” and Swersky [0038] discloses “at least a third point at which to evaluate the objective function”.

Claim 4
“wherein the second loss function is a hinge loss function” Swersky [0205] discloses “process 400 may involve performing no more than a threshold number of evaluations of the objective function… the values of the objective function have not increased by more than a threshold value over the previous iterations (e.g., a threshold number of previously performed evaluations)”.

Claim 5
“wherein a first task among the at least two tasks has features comprising at least one of image features, facial image features, video features, audio features, and text features” Swersky [0022] discloses “identifying objects in images to respective values”.

Claim 6
“wherein a second task among the at least two tasks has features not comprising at least one of the features of the first task” Swersky [0156] discloses “machine learning systems for speech processing”.

Claim 7
“wherein the reference dataset is segmented into a plurality of batches, and the weight set is updated after computation of each batch of the plurality of batches” Swersky [0262] discloses “the data used to train a machine learning system is partitioned into T subsets”.

Claims 8-11
Claims 8-11 are rejected for the similar rationale given for claims 1-4 respectively.

Claim 12
“wherein the one or more processors comprise one or more special-purpose processors implementing an engine operative to compute at least one of matrix operations and vector operations” Swersky discloses the “matrix” and “vector” in [0111].

Claim 13
“a data center hosting the one or more special-purpose processors” Swersky discloses the “computer” and “processor” in [0003].

Claim 14
“one or more cloud networks hosting one or more network-accessed interfaces operative to execute the computer-executable modules on the special-purpose processors” Swersky [0117] discloses “cloud computing”.

Claims 15-18 & 20
Claims 15-18 and 20 are rejected for the similar rationale given for claims 1-4 and 7 respectively.

Claim 19
“wherein the second loss function is a max of hinges loss function” Swersky [0205] discloses “process 400 may involve performing no more than a threshold number of evaluations of the objective function… the values of the objective function have not increased by more than a threshold value over the previous iterations… if the optimization involves finding an extremal point (e.g., a maximum) of the objective function and the values of the objective function have not increased by more than a threshold value over the previous iterations…”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175